Certified Question of State Law, United States District Court, Northern District of Ohio, Western Division, No. 3:08CV3005. This cause came before the court on the certification of a state-law question from the United States District Court, Northern District of Ohio, Western Division. As the parties failed to timely file preliminary memoranda pursuant to S.Ct.Prac.R. 18.6,
It is ordered by the court, sua sponte, that the parties shall file preliminary memoranda as required by S.Ct.Prac.R. 18.6 no later than 20 days from the date of this order. Failure to timely file the preliminary memoranda may result in dismissal of this case for want of prosecution.